Title: To George Washington from Rufus King, 26 April 1797
From: King, Rufus
To: Washington, George



Dear Sir
London Apl 26, 1797

As I forward several copies of the news Paper that contained the advertisement concerning your suit in the Chancery of Virginia, though a Ship in which one of them was sent, has been carried into France I hope some others arrived safe and in Season —Every one is anxious to hear from Vienna, the latest accounts from which, leaving it uncertain whether we are to expect the news of a Great Battle, or of a sudden & separate peace between France and austria—England wants Peace, and seeks it with Sincerity—The

Country is weary with the war, and appears to despair of any advantage to be expected from its continuance—It is understood that Mr Hammond, who has been sent to Vienna to join in a negotiation for a General Peace, is authorised to give up points on which Lord Malmesbury firmly insisted: thence it is hoped, should not the Necessity of the Empero[r]s situation compel him to make a separat Peace, that the joint negotiation may produce a general one —General Pinckney is still at amsterdam and our intercourse and affairs with France remain in the embarrassed situation in which they have been for some months past—The late Arret of March will prove vexatious to our Commerce, if it is executed in all its provisions: there is some reason to hope that the most unreasonable of these Regulations may be reconsidered and rendered more just: Sir John Sinclair sent me a few Copies of the inclosed printed Paper, with a request that I would transmet one of them to you. With perfect Consideration I have the Honor to be Dear sir Yr ob. & faithful Servt

Rufus King

